Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 18 August 2021.  Claims 9, 10 and 12-28 are pending in the application.   Claims 9 and 12 have been amended. Claims 1-8 and 11 have been cancelled.  Claims 20-28 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20 and 23-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi et al. (U. S. Patent No. 7802440).
Regarding claim 20, Choi et al. discloses a system (FIG.’s 1-4, Abstract) comprising: 
a high-side compressor 110 (col. 2, ln. 64, “first compressor” interpreted as recited high-side compressor under broadest reasonable interpretation because additional refrigeration components, i.e., evaporator or condenser lines, are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a first shell assembly 113 (col. 3, ln. 7) and a first compression mechanism (within element 111, compression mechanism driven by motor 115, col. 3, lls.38-42, although not expressly described, inherently present), the first compression mechanism disposed within a first discharge chamber 113 defined by the first shell assembly 113 and discharging compressed working fluid into the first discharge chamber, the first shell assembly 113 including a discharge fitting through which the compressed working fluid in the first discharge chamber exits the first shell assembly (refer to an Annotated copy of Choi FIG. 2 attached below, as shown and indicated); 
a low-side compressor 120 (col. 3, ln. 21, “second compressor” interpreted as recited low-side compressor under broadest reasonable interpretation because additional refrigeration components are not being recited in the claims to impart any meaning or difference between the terms high-side and low-side) including a second shell assembly 123, 121 (both elements are capable of being construed as recited second shell assembly) and a second compression mechanism (within 121, compression mechanism driven by motor 125, although not expressly described, inherently present), the second compression 
an inter-stage line 130 (col. 3, lls. 53-56) coupled to the discharge fitting and the suction fitting, the inter-stage line 130 providing compressed working fluid from the first discharge chamber of the high-side compressor 110 to the suction chamber of the low-side compressor 120 (col. 4, lls. 16-18),
wherein the system is operable in a first mode in which the high- side and low-side compressors are both operating (col. 3, lls. 53-57; col. 4, lls 16-25, describing compressors connected and operable in series via connecting line 130, recited inter-stage line, allowing combined operation considered to be operable in recited first mode in the manner claimed) and the low-side compressor further compresses working fluid that has been compressed by the high-side compressor, Id., 
and wherein the system is operable in a second mode in which the high-side compressor is shut down and the low-side compressor is operating (col. 3, lls. 43-48, “[t]he first and second motors 115 and 125 operate independently. …. [a]ccordingly, the compression ratio of the compression system can be freely controlled by independently controlling the first and second motors 115 and 125” second mode; note that the type of compressor has not been claimed and is not disclosed in the reference meaning that having the first compressor shutdown would not necessarily preclude an internal fluid bypass or the compressor motor shaft being allowed to freely rotate thereby allowing fluid to effectively pass-through for entry into second compressor via interstage line 130; note also that this is a functional statement of intended use, capable of being performed by Choi’s system1).

    PNG
    media_image1.png
    586
    655
    media_image1.png
    Greyscale

Annotated Choi FIG. 2 

Re. claim 23, Choi discloses a pressure of working fluid in the first discharge chamber of the high-side compressor 110 is equal to a pressure of working fluid in the suction chamber of the low-side compressor 120 (col. 3, lls. 64-67) when the system is operating in the first mode.
Re. claim 24, Choi discloses the first shell assembly 113 includes: (i) a first lubricant fitting in communication with the first discharge chamber, and (ii) a first lubricant sump disposed within the first discharge chamber (Annotated Choi FIG. 2, as shown and indicated).
Re. claim 25, Choi discloses the second shell assembly 123 includes: (i) a second lubricant fitting in communication with the suction chamber, and (ii) a second lubricant sump disposed within the suction chamber (Annotated Choi FIG. 2, as shown and indicated).
Re. claim 26, Choi discloses the system further comprises a lubricant conduit 140 (col. 3, ln. 55) having a first end coupled to the first lubricant fitting and a second end.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al. (U. S. Patent No. 7802440) in view of Rajendran et al.  (U. S. Patent No. 6672846).
As to claim 27, Choi is discussed above but is silent as to the high-side and low-side compressors being scroll compressors.  In fact, Choi does not specify any compressor type.   In this regard, Rajendran teaches a compressor system using a well-known scroll compressor (FIG. 1, col. 3, lls. 30-50).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a scroll compressor in Choi since it would be known provide predictable fluid 
As to claim 28, Choi is silent as to the low-side compressor includes a partition that separates the suction chamber from a second discharge chamber defined by the second shell assembly, the second compression mechanism discharges working fluid into the second discharge chamber, and the partition is spaced apart from a discharge fitting of the low-side compressor.   In this regard, Rajendran teaches a compressor system having a compressor that includes a partition 22 separating a suction chamber 90 from a discharge chamber 80 defined by a shell assembly (FIG. 1, col. 2, ln. 67 to col. 3, ln. 2), the compression mechanism discharges working fluid into the discharge chamber 80, and the partition 22 is spaced apart from a discharge fitting 20 (col. 4, lls. 12-24) of the compressor (col. 3, lls. 54-61, inter alia).   With this in mind, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace Choi’s compressor with the scroll compressor including the partition and discharge chamber arrangement of Rajendran in order to provide a discharge chamber at the outlet of the scroll compressor that functions as a pressure zone for discharge Id.   Note that the simple substitution rationale applied in the rejection of claim 27 is equally applicable to the rejection of the instant claim.

Allowable Subject Matter
Claims 9, 10 and 12-19 are allowed. 
Claims 21 and 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 21, the prior art of record either alone or in combination does not teach or fairly suggest the system of claim 20 and wherein a bypass suction line in fluid communication with the suction chamber of the low-side compressor, wherein working fluid in the bypass suction line bypasses the first compression mechanism and is provided to the second compression mechanism. 
It is the Examiner’s opinion that modifying Choi with a bypass suction line connected in the claimed manner would not be forseeable in light of the available teachings in the art.

Response to Arguments
Applicant's remarks regarding newly presented claim 20 and its dependents have been fully considered but are not persuasive in part because claim 20 presents the 
Applicant argues that Choi fails to disclose an operating mode where compressor 110 is shut down and compressor 120 is operating.   The Examiner respectfully disagrees and has addressed this limitation in the statement of the rejection of claim 20 above.  Choi clearly discloses that the compressors can operate independently (col. 3, lls. 43-47).   This teaching is interpreted to indicate that both compressor can be operable together or one of the two compressors can be shutdown thereby providing operation in accordance with the recited first and second operable modes. 
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).